DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An amendment was received from applicant on 6/07/2021.
3.	Claims 11, 14, 16 and 19 are amended.
4.	Claims 1-10 and 13 are canceled.
5.	Claims 11, 12 and 14-20 are remaining in the application.
6.	The amended Specification is accepted.
Allowable Subject Matter
7.	Applicant’s amendments overcome all previous objections and rejections as presented in the Non Final Rejection mailed on 5/03/2021.
8.	In view of the foregoing, the remaining claims 11, 12 and 14-20 are allowed.
Reasons for Allowance
9.	The prior art does not disclose, teach or suggest the claimed closing device for closing an outer shell opening of a surface ship, comprising: several substantially vertically mounted shutter lamellas, a drive device by means of which the shutter lamellas can be actuated between a closed position and an open position, and sliding elements configured to hold the shutter lamellas in an upper and a lower end region relative to each other in an upper and a lower guide rail of the closing device, such that on movement from the closed position to the open position, the shutter lamellas fold alternately against each other to assume the open position, wherein mutually facing end sides of the sliding elements of adjacent shutter lamellas stand in an active relationship to each other via a pressure-transmission region such that a longitudinal force imposed on the shutter lamellas in the movement direction for assuming the open position generates a transverse force component on the pressure-transmission region, and specifically configured as claimed.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CAN) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
6/09/2021